                      3:17-cv-03112-SEM-TSH # 255           Page 1 of 2
                                                                                                   E-FILED
                                                  Wednesday, 21 October, 2020 11:16:09 AM
                                                              Clerk, U.S. District Court, ILCD
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                              SPRINGFIELD DIVISION

WILLIAM KENT DEAN,

                      Plaintiff,
                                                        No. 17-CV-3112
        v.
                                                        Judge Sue E. Myerscough
WEXFORD HEALTH SOURCES, INC., DR.
ABDUR NAWOOR, and DR. REBECCA                           Magistrate Judge Tom Schanzle-Haskins
EINWOHNER,

                      Defendants.

                           DEFENDANTS’ NOTICE OF APPEAL

        Notice is hereby given that Defendants, Wexford Health Sources, Inc. (“Wexford”), Dr.

Abdur Nawoor (“Dr. Nawoor”), and Dr. Rebecca Einwohner (“Dr. Einwohner”) (collectively,

“Defendants”), by and through their attorneys, Taft Stettinius & Hollister LLP, hereby appeal to

the United States Court of Appeals for the Seventh Circuit from: (1) the December 18, 2019

judgment entered against the Defendants; (2) the district court’s September 28, 2020 order

denying the Defendants’ post-trial motion; and (3) the September 28, 2020 amended judgment

entered against the Defendants.

Dated: October 21, 2020                           Respectfully submitted,

                                                  WEXFORD HEALTH SOURCES, INC.,
                                                  DR. ABDUR NAWOOR, and DR.
                                                  REBECCA EINWOHNER,
                                                  Defendants-Appellants,
                                                  By:        s/ J. Timothy Eaton
                                                             One of Their Attorneys
J. Timothy Eaton - jeaton@taftlaw.com
Elizabeth E. Babbitt - ebabbitt@taftlaw.com
TAFT STETTINIUS & HOLLISTER LLP
111 East Wacker, Suite 2800
Chicago, Illinois 60601
(312) 527-4000




28013517v3
                     3:17-cv-03112-SEM-TSH # 255       Page 2 of 2




                              CERTIFICATE OF SERVICE

        I hereby certify that on October 21, 2020, I electronically filed the foregoing

Defendants’ Notice of Appeal with the Clerk of the Court using the CM/ECF system.

The electronic case filing system sent a “Notice of E-Filing” to the following:


Jeremy Tyrrell
jtyrrell@atg.state.il.us
Illinois Attorney General
500 South Second Street
Springfield, Illinois 62701
(217) 782-9040
(217) 524-5091 (fax)

Joseph N. Rupcich
jrupcich@cassiday.com
Cassiday Schade LLP
111 North Sixth Street, 2nd Floor
Springfield, Illinois 62701

Craig C. Martin, Esq.
cmartin@willkie.com
Willkie Farr & Gallagher LLP
300 North LaSalle Street, Suite 500
Chicago, Illinois 60654
(312) 728-9000




                                               /s/ J. Timothy Eaton




28077278v1
